[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAR 4, 2009
                              No. 08-13939                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 07-00382-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LORENZO LANCE BOLES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (March 4, 2009)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges

PER CURIAM:

     Lorenzo Lance Boles challenges his 30-month sentence for possession of an
unregistered short-barreled shotgun, pursuant to 26 U.S.C. § 5861(d). Specifically,

Boles contends that the district court erred in enhancing his sentence under

U.S.S.G. §2K2.1(b)(4)(A) by finding that the gun was stolen.

      The sentencing guidelines provide for an increase in a defendant’s base

offense level by two points if the offense involved a stolen firearm. U.S.S.G.

§ 2K2.1(b)(4)(A). At his sentencing hearing, Boles objected to that enhancement.

“When a defendant objects to a factual finding that is used in calculating his

guideline sentence, the government bears the burden of establishing the disputed

fact by a preponderance of the evidence.” United States v. Moriarty, 429 F.3d

1012, 1022 (11th Cir. 2005) (quotation and alterations omitted). Here the district

court found, based on a preponderance of the evidence, that Boles’ sawed-off

shotgun had been stolen. We review that finding only for clear error. United

States v. Rodriguez-Lopez, 363 F.3d 1134, 1136-37 (11th Cir. 2004) (quotation

omitted).

      Boles contends that the district court clearly erred because the government

did not prove the gun was stolen. We disagree. We need look no further than

Boles’ own statements. In a post-arrest interview, Boles told Agent Luis Valoze

that the man who sold him the gun had said that the gun was stolen. Boles also

told the agent that he purchased the gun for $10. Agent Valoze testified to those



                                          2
facts at the sentencing hearing. Boles argues that his statements are insufficient to

establish that the gun was stolen because they are hearsay and otherwise unreliable.

Even if Boles’ statements contain hearsay, they may be considered during

sentencing because they contain “sufficient indicia of reliability.” United States v.

Gordon, 231 F.3d 750, 760 (11th Cir. 2000); see also U.S.S.G. § 6A1.3(a). Boles’s

statements were made during a videotaped interview shortly after his arrest. He

described in detail how he acquired the weapon and he told the officers that the

man who sold it to him had stolen the weapon from another man’s house on the

west side of Savannah, Georgia. The district court did not err in relying on those

statements. Based on Boles’ testimony and the extremely low purchase price for

the gun—$10—we are not left with a “definite and firm conviction that a mistake

has been committed” in the district court’s findings of fact. See United States v.

Foster, 155 F.3d 1329, 1331 (11th Cir. 1998). The district court properly enhanced

Boles sentence under U.S.S.G. § 2K2.1(b)(4)(A).

      AFFIRMED.




                                           3